THE THIRTEENTH COURT OF APPEALS

                                   13-21-00338-CV


      MARK STRAUSS ENTERPRISES, INC., D/B/A AUSTIN AUTO TRADERS
                                 v.
               JONATHAN WASHBURN AND AMELIA GOMEZ


                                  On Appeal from the
                     200th District Court of Travis County, Texas
                      Trial Court Cause No. D-1-GN-20-006757


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

May 26, 2022